NOTE: This order is nonprecedentia|_
United States Court of Appea|s for the Federa| Circuit
2009-3192
THEODORE DADE, JR.,
Petitioner,
v.
DEPARTMENT OF COMMERCE,
Respondent.
Petition for review of the Merit Systems Protection Board
in DCO752080605-|-1.
0N MOT|0N
0 R D E R
Theodore Dade, Jr. moves for leave to proceed in forma pauperis_
The court notes that Dade’s petition was dismissed on June 16, 2009 for failure
to pay the fee.
Upon consideration thereof,
|T |S ORDERED THAT:
(1) The motion is granted

_,,.,.,...¢......o_»Y
(2) The mandate is reca||ed, the court's June 16, 2009 dismissa! order is
vacated, and the petition for review is reinstated.
(3) The Department of Commerce should calculate its brief due date from the
date of filing of this order.
,F0R THE c0uRT
NOV 04 2009 !§UaniHoma,y
cc.
s20
Date Jan Horba|y
C|erk
Theodore Dade, Jr.
Dawn E. Goodman, Esq. us c0UR,F5lEEB>EA
ms rEnERAL ciRc'iJirF°R
NOV 0 4 2009
.IAiv Humsm.¥
CLERK
2009-3192 2